COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     D & R USA Enterprise, Inc., Saherish Business, Inc. d/b/a Texas Food
                         Mart, and Samoda, Inc. d/b/a Amigo Food Mart v. SCF RC Funding
                         IV, LLC, Essential Properties Realty Trust, LLC a/k/a SCF Realty
                         Group. LLC, Mountain Express Oil Company, and Trujo Wadud,
                         Individually

Appellate case number:   01-22-00018-CV

Trial court case number: 2021-47779

Trial court:             127th District Court of Harris County

       On January 19, 2022, Appellants D & R USA Enterprise, Inc., Saherish Business, Inc.
d/b/a Texas Food Mart, and Samoda, Inc. d/b/a Amigo Food Mart filed an “Emergency Motion
Requesting Stay of Proceedings in Trial Court Pending Appeal” seeking a stay of all trial court
proceedings in Cause No. 2021-47779, D & R USA Enterprise, Inc, Saherish Business, Inc. d/b/a
Texas Food Store, and Samoda, Inc. d/b/a Amigo Food Mart v. SCF RC Funding IV, LLC,
Essential Properties Realty Trust, LLC a/k/a SCF Realty Capital LLC, Mountain Express Oil
Company, and Turjo Wadud, Individually, in the 127th District Court of Harris County, Texas.
We grant Appellants’ motion for emergency relief and stay all trial court proceedings in Cause
No. 2021-47779 pending final adjudication of the present appeal or until further order from this
Court.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: January 19, 2022